Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (US 20170138539).
Regarding claim 1, Aoki et al disclose an information processing apparatus comprising: 
a controller (Fig. 1, #6) configured to: 
5acquire first storage information indicating a stored amount of a first storage apparatus of a first vehicle provided with the first storage apparatus (paragraph 91, lines 1-4) for storing drainage water (paragraph 161, lines 1-3), and 
generate a travel plan for a second vehicle provided with a second storage apparatus for storing the drainage water collected from the first 10vehicle, based on predetermined information which includes the first storage information (paragraph 258, lines 1-12).  
Regarding claim 10, Aoki et al disclose an information processing method to be executed by an information processing apparatus, the information processing method 30comprising: 
acquiring first storage information indicating a stored amount of a first storage apparatus of a first vehicle provided with the first storage apparatus (paragraph 91, lines 1-4) for storing drainage water (paragraph 161, lines 1-3); and 
generating a travel plan for a second vehicle provided with a second Ref. No. P0194900-US (25/29)- 26 - storage apparatus for storing the drainage water collected from the first vehicle, based on predetermined information which includes the first storage information (paragraph 258, lines 1-12).
Regarding claim 16, Aoki et al disclose an non-transitory computer-readable medium storing an information processing program which, when executed by a computer, causes 5the computer to execute a method comprising: 
acquiring first storage information indicating a stored amount of a first storage apparatus of a first vehicle provided with the first storage apparatus (paragraph 91, lines 1-4) for storing drainage water (paragraph 161, lines 1-3); and 
generating a travel plan for a second vehicle provided with a second 10storage apparatus for storing the drainage water collected from the first vehicle, based on predetermined information which includes the first storage information (paragraph 258, lines 1-12).
Regarding claims 2, 11 and 17, Aoki et al disclose the limitations indicated above further disclose  wherein, in generation of the travel plan for the second vehicle (paragraph 258, lines 1-12), the 15controller is configured to determine whether the stored amount of the first storage apparatus will reach a first limit amount based on the predetermined information (paragraph 259, lines 1-8).  
Regarding claims 3, 12 and 18, Aoki et al disclose the limitations indicated above further disclose   20wherein, in a case in which the controller determines that the stored amount of the first storage apparatus will reach the first limit amount at a first time point, the controller generates the travel plan for the second vehicle such that the second vehicle reaches the first vehicle by no later than the first time point (claim 8).  
Regarding claims 4, 13 and 19, Aoki et al disclose the limitations indicated above further disclose   wherein the controller is configured to: acquire second storage information indicating a stored amount of the second storage apparatus of the second vehicle, and 30in generation of the travel plan for the second vehicle, determine whether the stored amount of the second storage apparatus will reach a second limit amount (claim 8).  
Regarding claims 5, 14 and 20, Aoki et al disclose the limitations indicated above further disclose   Ref. No. P0194900-US (24/29)- 25 - wherein the predetermined information includes information regarding a drainage treatment facility which collects the drainage water from the second vehicle, and the controller generates the travel plan for the second vehicle to pass 5through the drainage treatment facility based on the predetermined information (paragraph 160, lines 4-10).  
Regarding claims 6 and 15, Aoki et al disclose the limitations indicated above further disclose   wherein the information processing apparatus is a server which can 10communicate with the first vehicle and the second vehicle via a network (paragraph 163, lines 1-6).  
Regarding claim 7, Aoki et al disclose the limitations indicated above further disclose the first vehicle and the second vehicle, 15wherein the first vehicle is configured to transmit the first storage information to the information processing apparatus, and the information processing apparatus is configured to transmit the travel plan to the second vehicle (paragraph 259, lines 1-8).  
Regarding claim 208, Aoki et al disclose the limitations indicated above further disclose   wherein the vehicle is the first vehicle (paragraph 47, lines 1-8).
Regarding claim 9, Aoki et al disclose the limitations indicated above further disclose   wherein the vehicle is the second vehicle (paragraph 47, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663